

116 HR 620 IH: Reserve Retirement Deployment Credit Correction Act
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 620IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Serrano introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for retroactive calculation since the start of
			 combat operations in Afghanistan of days of certain active duty or active
			 service performed as a member of the Ready Reserve to reduce the
			 eligibility age for receipt of retired pay for non-regular service.
	
 1.Short titleThis Act may be cited as the Reserve Retirement Deployment Credit Correction Act. 2.Retroactive calculation since start of combat operations in Afghanistan of days of certain active duty or active service to reduce eligibility age for retirement for non-regular service (a)In generalSection 12731(f)(2)(A) of title 10, United States Code, is amended by striking January 28, 2008 both places it appears and inserting October 7, 2001.
 (b)Retroactive applicationSection 12731(f) of title 10, United States Code, relating to age and service requirements for receipt of retired pay for non-regular service, shall be deemed to have been enacted on October 7, 2001, for purposes of applying the amendment made by subsection (a).
			